Citation Nr: 0017102	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  95-32 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.



REPRESENTATION

Appellant represented by:	Roger W. Frickle, Attorney

Appellee represented by:	Rel S. Ambrozy, Attorney



INTRODUCTION

The veteran, who had unverified active service, died on 
December [redacted], 1993.

The listed issue came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center, St. Paul, Minnesota, that awarded the 
proceeds of the veteran's National Service Life Insurance 
policy to the appellee.

The Board, in a decision entered on March 26, 1997, found 
that the appellee, the veteran's surviving spouse, was 
entitled to the proceeds of the veteran's National Service 
Life Insurance policy as the last named principal 
beneficiary.  This decision was appealed by the appellant 
(the veteran's daughter and the executrix of his estate), to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a decision dated September 28, 
1999, the Court vacated the Board's decision and remanded the 
matter for proceedings consistent with the Court's decision.  
A copy of that decision has been included in the claims file.

The appellant's and appellee's representatives, attorneys, by 
letters dated February 1, 2000, were advised of the 
opportunity to submit additional argument.  Additional 
argument in support of the appellee's appeal was received 
from the appellee's attorney in April 2000.  An affidavit 
dated March 28, 2000, executed by the appellee, was also 
received and, as her attorney has indicated, the affidavit 
contains additional evidence.

As no waiver of consideration of the aforementioned affidavit 
by the originating agency has been submitted by or on behalf 
of the appellee, this contested claim will be REMANDED to the 
originating agency for the following action:

1.  The originating agency, pursuant to 
38 C.F.R. § 20.1304(d) (1999), shall 
inform the appellant and her attorney by 
letter of the substance of the additional 
evidence which has been submitted by the 
appellee in her affidavit dated March 28, 
2000.  As required, the appellant and her 
representative shall be given the 
appropriate period of time in which to 
respond, including by way of comment 
and/or with the submission of additional 
evidence in rebuttal.

2.  Upon completion of the above, the 
originating agency should review the 
claim, taking into consideration all 
evidence of record as well as the Court's 
decision of September 28, 1999.  
Thereafter, the appellant and her 
representative, as well as the appellee 
and her representative, should be issued 
a supplemental statement of the case 
which includes a summary of evidence 
received since the August 1995 statement 
of the case.  The originating agency 
should give all interested parties the 
appropriate period of time in which to 
respond.  All regulations governing 
contested claims are to be applied.

When the development has been completed, the case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The purpose of this REMAND is to 
ensure all due process.  No action is required on the part of 
the appellant or the appellee unless they receive further 
notice.

The appellant and the appellee have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



